http://www.va.gov/vetapp16/Files3/1626435.txt




Citation Nr: 1626435	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-24 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral foot nerve damage and pain. 

2. Entitlement to service connection for bilateral hand nerve damage and pain. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1958 to March 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This case was remanded in October 2015 for further development and VA examinations. 

A Supplemental Statement of the Case (SSOC) was issued in February 2016 further denying the claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, these claims need to be remanded a second time. On February 23, 2016, the Veteran requested a Travel Board hearing in St. Louis Missouri. The Veteran is entitled to his requested hearing. 

The Board also notes that this case was previously remanded, in part, to obtain additional private treatment records and/or additional VA treatment records. The SSOC indicated that no new records were received. The Board encourages the Veteran to submit any additional treatment records for his claims. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule a Travel Board hearing before a Veterans Law Judge in St. Louis Missouri pursuant to the Veteran's February 2016 hearing request. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).